Citation Nr: 1826337	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a burn injury to both cornea, also claimed as conjunctivitis and eye condition/blinded due to explosion. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a February 2018 video hearing.  A transcript of that hearing is of record. 


FINDING OF FACT

The most probative evidence of record does not show that the Veteran has any current residual of a burn injury to bilateral cornea that began in, was caused by, or was aggravated by his active service. 


CONCLUSION OF LAW

Residuals of a burn injury to bilateral cornea were not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated December 2013.


Evidence

The Veteran's service treatment records (STRs) record both preservice injury and in-service injury to the Veteran's eyes.  

The Veteran's October 1973 enlistment examination documented refractive error in each eye, corrected with glasses.  In October 1973 the Veteran was evaluated because of his refractive error.  The record of this evaluation noted that the Veteran was struck in the right eye by a rock when he was 7 years old, causing a traumatic cataract, non-progressive type.  The Veteran was noted to have myopic astigmatism in his right eye and hyperoptic astigmatism in his left eye, both correctable to standard acuity.  The STRs contain copies of the Veteran's eyeglass prescriptions for 1973 and 1974. 

In March 1974 the Veteran's oven exploded and he was taken to the base hospital for emergency treatment of burns to the left side of his face and both eyes.  The Veteran had 1st and 2nd degree burns to his face and superficial burns to each cornea.  His eyes were examined, noting an old scar and a cataract in his left eye, both attributed to his preservice injury.  He had full muscle balance in each eye and his corneas were noted to have healed.  At a follow up appointment later that month, no residual damage was noted to either eye and the assessment was "eyes healed."  The old scar was documented at this exam as well. The veteran stated that he had no problems and had his glasses.

The Veteran's March 1975 separation exam again noted defective visual acuity, corrected with glasses since 1973.  No other complaint or abnormality of the eyes was noted on the separation exam.

VA provided a June 2010 examination of the Veterans eyes.  The examiner noted the preservice and in service injuries and recorded the only current treatment for an eye condition was for an unrelated increased pressure issue.  The examiner noted bilateral symptoms of dryness and blurring.  The right eye was normal on examination except for the previously noted need for glasses to correct refractive errors.  The left eye had mild blepharitis on the lid; diffuse racial melanosis; a vertical linear stromal scar temporal K without neo or overlying epi defects; and a dense white nuclear/cortical opacity just off visual axis temporally.  The left eye lens was intact.  Presbyopia (age related farsightedness) was noted.  Unspecified eye injury was noted healed, with residuals of corneal scar and traumatic cataract in the left eye.  The examiner's diagnosis was burn injury to both cornea without permanent damage to cornea or conjunctiva.  There was no residual effect of the trauma.  After examining the Veteran and reviewing the STRs and VA medical records, the examiner opined that any current eye condition was not caused by or a result of burn injury to both eyes. The rationale provided was that while burns could have caused corneal haze and scarring of the conjunctiva, the exam showed that the Veteran does not have those conditions.  The burns were noted to have healed without complication in 1974.  The observed laceration scar and cataract in the left eye were attributed to his preservice injury.   The examiner also noted that the Veteran still had good vision in both eyes when using glasses.

In January 2011 the Veteran applied for disability from the Social Security Administration.  This application focused on his carpal tunnel syndrome and arthritis.  Limited vision was noted only once in response to a direct question on the topic. 

There are no post-service medical records of treatment for residuals of bilateral cornea burns. 
 
The Veteran testified that after the explosion in his apartment he was treated in the hospital for two and a half months.  He had ointments and creams on his face and wore very dark glasses because his eyes could not handle normal light.  He testified that he experienced blurry vision but did not complain about it because he did not want to be medically discharged.  Regarding his preservice injury he indicated that he was hit in the low part of his right eye, and that he was examined at the time and given cream and a bandage but suffered no permanent damage.  He remembered that his eye was not bloodshot, he did not have double vision, and he did not need glasses after the incident.  The Veteran testified that he now has trouble seeing at night and that his eye doctor told him that his cataract and blurriness were not likely related to his diabetes, but rather to his past injuries. 

The Veteran's son testified that his father often falls at night and breaks his glasses.  The family tries to make sure someone is always with him at night.  He stated it was very hard to get the Veteran to agree to go to medical appointments even when something was obviously a problem. 

A private optometrist provided an opinion in a letter of February 2018.  The doctor stated that they had reviewed the attached STRs and post service medical history and concluded that it was at least as likely as not that the Veteran's corneal opacity in his left eye and dry eye syndrome in each eye either began or were permanently aggravated while on active duty.  The rationale provided was that the corneal opacity was consistent with a history of chemical or thermal burn.  In addition, dry eye syndrome is an ocular surface disease that may be permanently aggravated as a result of an injury that alters the ocular surface structure, such as the incident the Veteran was involved in.  

Analysis

There is no question that the Veteran experienced at least minor injury to his eyes in service, as the March 1974 explosion and related treatment are well documented in the Veteran's STRs.  However, as discussed below, the balance of the evidence does not show that this in-service injury caused or aggravated any current condition of either eye. 

The record is unclear as to which of the Veteran's eyes was struck with a rock when he was 7 years old.  Different medical records list different eyes.  The Veteran testified that it was his right eye.  The correct answer, and the entire pre-service incident itself, may be irrelevant.  It is clear from the October 1973 and March 1974 medical records that something had already caused an old laceration scar and traumatic cataract, both in the Veteran's left eye, before his oven exploded.  The explosion did not cause either one of them.  

Of the two medical opinions in the record, the Board finds the June 2010 VA examination more probative than the February 2018 private opinion because the VA examiner documented a more in depth examination and provided reasoning that conformed to the evidence of record.  The VA opinion noted that all contemporaneous medical records indicated that the Veteran's eyes had fully healed after superficial corneal burns.  The previous injuries were noted, but there was no evidence that they had been aggravated by the burns.  In fact, the examiner noted that the Veteran still had good vision in each eye when he wore glasses, which he required at least a year before his in service injury.  The examiner was unable to find evidence of any current condition that had been caused or aggravated by the Veteran's in service injury.  The private opinion claimed to have reviewed STRs but made no mention of, or effort to explain, the contemporaneous finding by multiple doctors that the Veteran's eyes had fully healed after his burns.  The private examiner did not indicate whether or not they were aware that the left eye corneal scar and cataract had existed pre-service, nor did they indicate what sort of aggravation might have been caused by the in-service burns.  As far as evidence, they suggested that this condition could cause sensitivity to glare, but there is no evidence that the Veteran suffers from this symptom.  Similarly, the private examiner stated that dry eye syndrome can be aggravated by a burn such as the Veteran experienced, but there is no evidence of dry eye syndrome before the Veteran's June 2010 VA exam.  The private examiner did not provide any reason to think this condition was caused or aggravated by the in-service incident, merely stated that it was the sort of thing that could have been aggravated in a similar incident.   This is not sufficient reasoning to support a medical nexus opinion, especially against a well-reasoned opposing opinion.  

In short, the Board finds that the opinion provided by the VA examiner in June 2010 is the most probative evidence of record addressing the question of whether the Veteran's documented in-service bilateral corneal burns caused any residual disability.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The problems with the February 2012 private doctor's opinion have been noted above.  The other opinion contained in the claims file is that of the Veteran.  The Veteran asserts that his eyes were worse than recorded because he did not want to complain and receive a medical discharge.  He claims, and his son confirms, that he has significant trouble seeing at night, although it is not clear when this issue began.  However, while the Veteran may have experienced pain after the injury, that is not a current complaint.  His poor eyesight was well documented at enlistment and not noted to have changed significantly on discharge.  Even if he had been trying to downplay his symptoms to the examiner at separation, although it is not clear what his motivation would have been, there is no indication that he had any residual symptoms for decades after service.  There was certainly no reason to minimize his condition at his June 2010 examination, and that examiner noted no current conditions that were not either explained by pre-service injury or determined not to be related to the Veteran's burns.  The Board does not doubt that, as he ages, the Veteran's eyesight may be weakening and his night vision may not be as good as it used to be.  However, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiners opinion is afforded significant weight, and it is the most probative evidence of record regarding the possible relationship between the Veteran's current complaints and his in-service injury.

The Board therefore finds that the balance of the evidence is against the Veteran's claim for service connection for residuals of burn injury to bilateral cornea, and this claim must be denied. 


ORDER

Entitlement to service connection for residuals of burn injury to bilateral cornea is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


